STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 10, 2015
               Plaintiff-Appellee,

v                                                                   No. 322711
                                                                    St. Clair Circuit Court
DARNELL MILLER,                                                     LC No. 13-002651-FC

               Defendant-Appellant.


Before: STEPHENS, P.J., and CAVANAGH and MURRAY, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of two counts of first-degree criminal
sexual conduct (CSC), MCL 750.520b, two counts of second-degree CSC, MCL 750.520c, one
count of unlawful imprisonment, MCL 750.349b, one count of felonious assault, MCL 750.82,
and one count of possession of under 25 grams of a controlled substance, MCL
333.7403(2)(a)(v). We affirm.

        Defendant first argues that his rights to present a defense and to confront the witnesses
against him were violated because the trial court improperly excluded evidence that the
complainant had threatened to falsely accuse another man of rape and had a motive to fabricate
the allegations in this case. We disagree.

        A trial court’s decision on an evidentiary issue will be reversed on appeal only when
there has been a clear abuse of discretion. People v Hackett, 421 Mich. 338, 349; 365 NW2d 120
(1984); People v Unger, 278 Mich. App. 210, 216; 749 NW2d 272 (2008). “An abuse of
discretion occurs when the trial court chooses an outcome falling outside the range of principled
outcomes.” People v Portellos, 298 Mich. App. 431, 453; 827 NW2d 725 (2012). Whether a
defendant was denied his constitutional right to present a defense or to confront witnesses against
him is considered de novo. People v Kurr, 253 Mich. App. 317, 327; 654 NW2d 651 (2002).

         Defendant’s convictions arise out of his actions occurring on September 15, 2013. Prior
to trial, defendant filed a motion to admit as evidence a police report dated February 16, 2014, in
which an associate of defendant, Ronald Williams, claimed that the complainant threatened to
falsely accuse him of raping her after he accused the complainant of stealing his money.
Defendant argued that the evidence was admissible for the purpose of impeaching the
complainant’s credibility and to show motive and plan. The trial court excluded the evidence on
the grounds that the complainant never made a false report of rape to the police and, in addition,
                                                -1-
“[t]here is certainly not the trustworthiness of the statements that would allow them into evidence
under any circumstances.”

        Generally, the rape-shield statute, MCL 750.520j, does not prohibit the admission of prior
false accusations of rape. Hackett, 421 Mich. at 348; People v Dale Williams, 191 Mich. App.
269, 272; 477 NW2d 877 (1991). However, before such evidence will be admitted, the
defendant must make an offer of proof to demonstrate the relevance of the evidence sought to be
admitted. Id. at 273. That is, concrete evidence must establish that the complainant had actually
made a prior false accusation of rape. Id. And, here, defendant failed to offer any evidence that
the complainant made a prior false accusation of rape. As the trial court held, the complainant
never filed a police report accusing Williams of rape. Further, although the complainant’s
alleged threat against Williams was made via text message, no text message was ever produced.

        While a criminal defendant has a fundamental right to present a defense and to confront
witnesses against him, the defendant still must comply with procedural and evidentiary rules
designed to assure fairness and reliability in the ascertainment of guilt or innocence. People v
Hayes, 421 Mich. 271, 279; 364 NW2d 635 (1984). Thus, a defendant’s right to present a
defense and to confront witnesses against him is limited by the requirements that evidence be
relevant and admissible. Hackett, 421 Mich. at 354. Because defendant did not make the
requisite offer of proof to justify introduction of the challenged evidence, the exclusion of that
evidence did not deny defendant his right to present a defense or his right to confront the
witnesses against him.

       Next, defendant argues that the trial court erred in holding that the rape-shield statute,
MCL 750.520j, prohibited him from asking the complainant when she learned she was pregnant,
and from asking her about statements she made to police implying that the pregnancy resulted
from the sexual assault. We disagree.

       The rape-shield statute, MCL 750.520j, provides as follows:

               (1) Evidence of specific instances of the victim’s sexual conduct, opinion
       evidence of the victim’s sexual conduct, and reputation evidence of the victim’s
       sexual conduct shall not be admitted under sections 520b to 520g unless and only
       to the extent that the judge finds that the following proposed evidence is material
       to a fact at issue in the case and that its inflammatory or prejudicial nature does
       not outweigh its probative value:

               (a) Evidence of the victim’s past sexual conduct with the actor.

               (b) Evidence of specific instances of sexual activity showing the source or
       origin of semen, pregnancy, or disease.

Defendant contends that the trial court erred in concluding that the rape-shield statute prohibited
him from asking when the complainant learned she was pregnant because such evidence related
to the source of the pregnancy, not the complainant’s sexual conduct. But evidence regarding
the source of a pregnancy is only admissible if it is material to a fact at issue in the case. MCL
750.520j(1). And, here, the source of the complainant’s pregnancy was not material to a fact at
issue because the prosecution did not argue that the pregnancy resulted from the sexual assault.
                                                -2-
         Defendant further argues that he should have been allowed to challenge the
complainant’s credibility by showing that she made misrepresentations to police implying that
the source of her pregnancy was the sexual assault. But, again, the prosecution did not argue that
the pregnancy resulted from the sexual assault. And evidence that the complainant was pregnant
at the time of the sexual assault clearly involves inquiry into her past sexual conduct which is not
permitted under MCL 750.520j, i.e., there is no such exception. Moreover, any probative value
of such evidence was outweighed by its inflammatory or prejudicial nature. See MCL
750.520j(1). Therefore, the trial court did not abuse its discretion by prohibiting defendant from
asking the complainant when she learned she was pregnant, and about statements she made to
police implying that the pregnancy resulted from the sexual assault. However, even if the trial
court erred in excluding the evidence challenged on appeal, any error was harmless in light of the
weight and strength of the physical and other untainted evidence against defendant. See People v
Krueger, 466 Mich. 50, 54; 643 NW2d 223 (2002), quoting People v Elston, 462 Mich. 751, 766;
614 NW2d 595 (2000).

       Affirmed.



                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Christopher M. Murray




                                                -3-